Citation Nr: 1121015	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Fee Services Office in Brecksville, Ohio


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred from July 31, 2009 to August 2, 2009, at Trumbull Memorial Hospital.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990, and from January 1991 to March 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Fee Services Office in Brecksville, Ohio.


FINDINGS OF FACT

1.  The Veteran required treatment from July 31, 2009 to August 2, 2009, at Trumbull Memorial Hospital for injuries sustained in an accident involving an all terrain vehicle (ATV).

2.  At the time of the July 31, 2009 accident, service connection had not been established for any disabilities.

3.  At the time of the July 31, 2009 accident, the Veteran had not received any medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred from July 31, 2009 to August 2, 2009, at Trumbull Memorial Hospital have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2010).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2010).

In this case, the RO's September 2009 determination on the Veteran's claim for entitlement to reimbursement advised the Veteran of the criteria necessary to substantiate the claim, and notified the Veteran of his appellate rights.  The RO further explained to the Veteran the basis for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  

In this case, there is no indication that any additional notice or development would aid the Veteran in substantiating his claim herein.  The pertinent facts in this case are not in dispute.  Thus, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

The Veteran is seeking reimbursement for private medical expenses incurred from July 31, 2009 to August 2, 2009, at Trumbull Memorial Hospital.  These medical expenses were the direct result of the Veteran having been injured in an accident involving an ATV.

Generally, the treatment of a Veteran at a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 C.F.R. § 17.52 (2010).  There is no allegation in this case that VA contracted with Trumbull Memorial Hospital for the Veteran's treatment at issue herein.  

A claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services (or his/her guardian) or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123 (2010).  In this case, the claim for payment or reimbursement was submitted by Veteran.

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances:

(a)  For veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1)  For an adjudicated service-connected disability; (2)  For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3)  For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4)  For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in [38 C.F.R.] § 17.48(j); and

(b)  In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  All three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The treatment at issue in this case was the direct result of the Veteran having been injured in an ATV accident.  At the time of the accident, July 31, 2009, service connection had not been established for any disabilities.  Accordingly, there is no basis to establish entitlement to reimbursement under 38 U.S.C.A. § 1728.  Id.; see 38 C.F.R. § 17.120.

Nevertheless, payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.[A. §] 1728 for the emergency treatment provided (38 U.S.C.[A. §] 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

The Board finds that payment or reimbursement for private medical expenses incurred from July 31, 2009 to August 2, 2009, at Trumbull Memorial Hospital is not authorized under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-1003.  The evidence of record reflects that at the time of the July 31, 2009 ATV accident, the Veteran had not received any medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  

In his February 2010 substantive appeal, the Veteran questioned why there is a 24-month requirement for having received VA treatment under the applicable statute.  The Board's actions in this case are limited by the clear wording of regulation governing payment or reimbursement for emergency services.  38 C.F.R. § 17.1002; see 38 U.S.C.A. § 1725.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  

Accordingly, the criteria for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities have not been met.  As the law requires that all of the nine conditions of 38 C.F.R. § 17.1002 be satisfied in order for payment or reimbursement of unauthorized medical expenses, such payment is not warranted in this case.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002.

As the preponderance of the evidence is against the Veteran's claim in this case, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of private medical expenses incurred from July 31, 2009 to August 2, 2009, at Trumbull Memorial Hospital is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


